              Case 8:18-bk-13070-MW                          Doc 29 Filed 10/29/18 Entered 10/29/18 10:43:34                                       Desc
                                                              Main Document    Page 1 of 3

I Attorney or Party Narne, Address,    Telephone and FAX Nos., State Bar No. &          FOR COURT USE ONLY
     Ernail Address
   Ashishkumar Patel 207293
, 505 N. Tustin Avenue
'] Santa Ana, CA 92705
   949-257-4130 Fax: 949-281-3193
1207293 CA
I apatelesq@yahoo.com

I
I




l-------------------------------------r-----------------------------------------4
1 Attorney for:

1
,1                                                         UNITED STATES BANKRUPTCY COURT
                                                            CENTRAL DISTRICT OF CALIFORNIA
~--------------------------------------~--------------------------------------------~
!    In re:                                                                        I'

                                                                                        CASE N0.:8:18-bk-13070
                Celso Ponce Ortiz
                                                                                   I ADVERSARY NO:
                                                                                   I(if applicable)
                                                                                   1
                                                                                        CHAPTER: 7

                                                                      Debtor(s).




                                                                         . "ff( I
                                                                     Plaonto s), I
                                           vs.                                                    SUBSTITUTION OF ATTORNEY

                                                                                                               [LBR 2091-1(b)]
                                                                                   I
i                                                                 Defendant(s).[
L________________,_______________                                                                                                                         __J




1.             The name(s) of the party(ies) making this Substitution of Attorney (specify): Celso Ponce Ortiz


2.             The name, address, telephone number, and email address of the new attorney are (specify): 2230 West La Verne
               Avenue, Santa Ana, CA 92704



3.             New attorney hereby appears in the following matters:                          the bankruptcy case       D   the adversary proceeding




                      This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2014                                                                    Page 1                                     F 2091-1.SUBSTITUTION.ATTY
           Case 8:18-bk-13070-MW                     Doc 29 Filed 10/29/18 Entered 10/29/18 10:43:34                                       Desc
                                                      Main Document    Page 2 of 3
4.         The new attorney is substituted as attorney of record in place instead of the present attorney. (Specify name of
           present attorney): Ashish Patel, Esq.



Date:      1 0/12/18



Signature of party                                                                      Signature of second party (if applicable)
     Celso Ponce Ortiz
Printed name of party                                                                   Printed name of second party (if applicable)

Signature of third party (if applicable)                                                Signature of fourth party (if applicable)

Printed name of third party (if applicable)                                             Printed name of fourth party (if applicable)

I consent to the above substitution.
Date: _::_____:...::...._-----'--"-------


~~~~
           -
 i=ic ir-1 <1 l.-.
                   h
                   L n 7'-
                            J.,,.
Signature of present attorney
  7l
Printed name of present attorney

I am duly admitted to practice in this district. The above substitution is accepted.

Date: ______________________



Signature of new attorney

Printed name of new attorney



                                                               IMPORTANT NOTICE

Filing of this Substitution of Attorney form does not replace the need to be employed pursuant to the Bankruptcy Code.
See LBR 2014-1 regarding the requirements and procedures for making an application to employ an attorney.




             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2014                                                           Page 2                                    F 2091-1.SUBSTITUTION.ATTY
        Case 8:18-bk-13070-MW                     Doc 29 Filed 10/29/18 Entered 10/29/18 10:43:34                                      Desc
                                                   Main Document    Page 3 of 3


                                                   PROOF OF SERVICE OF DOCUMENT

1 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 505 N.
Tustin Ave., Ste. 210, Santa Ana, CA 92705.

A true and correct copy of the foregoing document entitled (specify): SUBSTITUTION OF ATTORNEY will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FlUNG (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
29, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •    Jeffrey Golden (TR)    lwerner@wgllp.com;jig@trustesolutions.net;kadele@wgllp.com;lfisk@wgllp.com
    •    United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov



                                                                                       D    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 29, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Mark Wallace
United States Bankruptcy Court
411 W. Fourth Street
Santa Ana, CA 92701-4593


                                                                                       D    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 29, 2018 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                       D    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 10/29/18                  Anna Shan                                                            Is/ Anna Shan
 Date                         Printed Name                                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
